Citation Nr: 1418299	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-06 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for tinea pedis (claimed as a foot disability).

2. Entitlement to service connection for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to October 1982.

This matter comes before the Board of Veterans' Appeals on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and an August 2009 rating decision issued by the RO in Houston, Texas, which now has jurisdiction over both claims.

The issue of service connection for metatarsalgia has been raised by the record pursuant to the Veteran's foot claim and diagnosis in November 2006 VA treatment, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's tinea pedis covers less than 5 percent of his body and none of his exposed areas of skin but causes pain.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not higher, for tinea pedis have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7813 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In December 2007, the RO sent a letter to the Veteran, which satisfied the requirements of the VCAA.  The notice was provided prior to adjudication of his claims and no additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's feet in March 2008 and January 2014.  There is no assertion or indication that these examinations were inadequate.  Rather, they addressed the pertinent rating criteria.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

In December 2013, the Board remanded this claim for current treatment records and examination.  The AOJ obtained the treatment records and an examination in substantial compliance with the remand directives, such that additional remand for the issue of service connection for tinea pedis is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).   

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

The Veteran's tinea pedis has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7813, which refers to other diagnostic codes for specific criteria depending on the manifestation of symptoms.  Here, the Veteran's skin disability manifests as a burning and painful rash between his toes and on his feet.  See VA Examinations March 2008, January 2014.  The most applicable diagnostic codes are 7806 for some type of dermatitis covering the body and/or requiring treatment and 7804 for painful or unstable scars on the body.  See 38 C.F.R. § 4.118.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 10 percent rating is awarded for at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A higher rating requires 20 percent or more of the entire body or exposed areas affected or more frequent systemic therapy such as corticosteroids or other immunosuppressive drugs. See 38 C.F.R. § 4.118.  

Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7804.

Upon review of the record, the Board finds that the Veteran's tinea pedis merits a 10 percent disability rating but no higher.  See 38 C.F.R. § 4.118.

The Veteran has consistently reported foot pain.  See Private Treatment October 2006-July 2008; VA Examinations March 2008, January 2014.  The examiner in March 2008 recorded objective evidence of tenderness in the feet.  The Veteran has two areas, one on his left foot and one on his right foot, of painful tinea pedis rash.  See VA Examinations March 2008; January 2014.  For two painful areas of a skin condition, a 10 percent disability rating is warranted.  See 38 C.F.R. § 4.118, DC 7804.   

However, there is no evidence of a skin disorder affecting an area other than the two areas of Veteran's feet.  Therefore, the Veteran's tinea pedis cannot receive a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.

Moreover, the Veteran's tinea pedis does not merit a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA examiner in March 2008 noted a fungal infection between the 4-5 toes.  The Veteran had scaling skin and maceration to the 4th/5th interdigital webspace.  See VA Examination January 2014, VA Treatment November 2013.  He used topical creams, such as Lamisil, but there is no evidence of oral systemic therapy.  See id.  He has taken Motrin for pain but not as direct treatment for the skin condition.  See VA Examination March 2008.  The VA examiner in January 2014 recorded tinea pedis as covering less than 5 percent of the total body area and none of the exposed areas of skin.  As the Veteran's tinea pedis covers less than 5 percent of his body, no exposed areas, and does not require systemic treatment, it does not merit a compensable rating.  See 38 C.F.R. § 4.118, DC 7806.  

In reaching this determination, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran could not receive a higher rating under an analogous rating code, as the condition is not on his face or neck and there is no evidence of diagnosis or symptoms of other skin disorders.  See 38 C.F.R. § 4.118.     

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's tinea pedis are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address the area of skin cover, required treatment, and pain.  The Veteran has not reported any symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the evidence supports a rating of 10 percent, but not higher, for tinea pedis.  See 38 C.F.R. § 4.118.  Where applicable, the benefit of the doubt doctrine was afforded; otherwise, a higher rating is denied.  See 38 C.F.R. § 4.3.  




ORDER

An initial rating of 10 percent, but not higher, for tinea pedis is granted.



REMAND

In April 2014, VA received new evidence from the Veteran that suggests he is undergoing private mental health treatment.  VA should make reasonable efforts to obtain those private treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Request a waiver from the Veteran for records from the medical facility in the April 15, 2014 document.

2. Thereafter, make all reasonable attempts to obtain those records and associate them with the claims file.  If the records cannot be obtained, inform the Veteran and offer him an opportunity to furnish the records.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


